Opinion filed June 13, 2019




                                      In The

        Eleventh Court of Appeals
                                   ___________

                              No. 11-18-00289-CR
                                   ___________

                     DWIGHT LEE MAHAN, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                      On Appeal from the 29th District Court
                           Palo Pinto County, Texas
                          Trial Court Cause No. 16449

                      MEMORANDUM OPINION
      Appellant, Dwight Lee Mahan, waived a jury and entered an open plea of
guilty to the offense of burglary of a habitation. Appellant also pleaded true to two
felony enhancement allegations, and the trial court ordered a presentence
investigation report.    The trial court convicted Appellant, found the habitual-
offender enhancement allegations to be true, and assessed Appellant’s punishment
at confinement for fifty-five years. We affirm.
         Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and concludes that the appeal is without
merit as there are no arguable issues to raise in this appeal. Counsel has provided
Appellant with a copy of the brief, the motion to withdraw, an explanatory letter,
and a copy of the clerk’s record and the reporter’s record. Counsel advised Appellant
of his right to review the record and file a response to counsel’s brief. With one
exception, court-appointed counsel has complied with the requirements of Anders v.
California, 386 U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App.
2014); In re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); and Stafford v.
State, 813 S.W.2d 503 (Tex. Crim. App. 1991). Counsel has not yet informed
Appellant of his pro se right to seek discretionary review in the Court of Criminal
Appeals should this court agree that this appeal is frivolous. See Kelly, 436 S.W.3d
at 319.
         Appellant filed a response to counsel’s Anders brief. We have reviewed
Appellant’s Anders response. In addressing an Anders brief and a pro se response,
a court of appeals may only determine (1) that the appeal is wholly frivolous and
issue an opinion explaining that it has reviewed the record and finds no reversible
error or (2) that arguable grounds for appeal exist and remand the cause to the trial
court so that new counsel may be appointed to brief the issues. Schulman, 252
S.W.3d at 409; Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).
Following the procedures outlined in Anders and Schulman, we have independently
reviewed the record, and we agree with counsel that no arguable grounds for appeal
exist.
         We note that counsel has the responsibility to advise Appellant of his right to
file a pro se petition for discretionary review with the clerk of the Texas Court of
Criminal Appeals seeking review by that court. See Kelly, 436 S.W.3d at 319; see
                                            2
also TEX. R. APP. P. 48.4 (“In criminal cases, the attorney representing the defendant
on appeal shall, within five days after the opinion is handed down, send his client a
copy of the opinion and judgment, along with notification of the defendant’s right to
file a pro se petition for discretionary review under Rule 68.”). Likewise, this court
advises Appellant that he may file a petition for discretionary review pursuant to
TEX. R. APP. P. 68.
        We grant counsel’s motion to withdraw, and we affirm the judgment of the
trial court.


                                                                   PER CURIAM


June 13, 2019
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      3